DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 04, 2022 has been entered.
 				  Election/Restrictions
Claims 7-10 and 14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 11, 2020.
Claim Rejections - 35 USC § 112
Claims 1-6 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, it is unclear how the reinforcing filler (B1b) differs from the “fillers” (D).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0091205 (Brewer) as evidenced by U.S. 5,726,256 (Benson).
Brewer discloses a thermoplastic elastomer composition comprising:
a polyamide resin inclusive of block copolymers of polyamides and polyethers (meets Applicants’ polyamide block copolymer (A1));
a silicone base component comprising
reasonably meets Applicants’ diorganopolysiloxane (B1a)), and
(B”) 5 to 200 pbw reinforcing filler (meets Applicants’ reinforcing filler (B1b) and overlaps content thereof);
a compatibilizer (iii) inclusive of polyurethane-polysiloxane block copolymers and polycarbonate-polysiloxane block copolymers (meet Applicants’ polyurethane block copolymer and polycarbonate (A2));
an organohydrido silicone compound which contains an average of at least 2 silicon-bonded hydrogen groups per molecule (meets Applicants’ organohydrido silicone compound (B2)); and
a hydrosilation catalyst (meets Applicants’ hydrosilylation catalyst (C)),
wherein the weight ratio of silicone base (B) to polyamide (A) is from 35:65 to 85:15 (overlaps Applicants (B):(A) weight ratio of 50:50 to 65:35) and components (D) and (E) are present in an amount sufficient to cure said diorganopolysiloxane (B’) (meets Applicants’ (B2) and (C) amounts) (e.g., abstract, [0014-0028], [0031], [0033-00039], [0052], [0055], examples, claims).
	Brewer discloses  high molecular weight, viscous diorganopolysiloxane gums [0013] preferably having a plasticity number of about 120 to 185 [0039].  It is reasonably believed that such would inherently have a viscosity of at least 1,000,0000 mPa’s (meets Applicants’ viscosity), as evidenced by Benson’s disclosure that polydiorganosiloxane gums typically have “a viscosity of ˃1,000,000 mPa’s” (C4:26-34).
Brewer exemplifies thermoplastic elastomer compositions comprising a polyamide (A), a silicon base comprising a diorganopolysiloxane gum (B’) (meets Applicants’ diorganopolysiloxane (B1a)) and silica (B”) (meets Applicants’ reinforcing filler (B1b)), meets Applicants’ organohydrido silicone compound (B2)) and a catalyst (E) (meets Applicants’ catalyst (C)).  
In essence, Brewer’s exemplified thermoplastic elastomer compositions differ from the present claims in that the polyamide (A) is not a polyamide/polyether block copolymer, the compatibilizer (C) is not a polyurethane-polysiloxane block copolymer or polycarbonate-polysiloxane block copolymer, and the weight ratio of (A):(B) appears to be outside the presently claimed range.  Brewer, however, clearly teaches polyamide/polyether block copolymers as functional alternatives to the exemplified polyamides (A) [0031], polyurethane-polysiloxane block copolymers and polycarbonate-polysiloxane block copolymers as functional alternatives to the exemplified compatibilizers (C) (abstract) and (A):(B) weight ratios falling within the scope of the present claims (abstract).  Accordingly, it would have been within the purview of Brewer’s inventive disclosure, and obvious to one having ordinary skill in the art, to modify Brewer’s examples such that a polyamide/polyether block copolymer functional alternative is used in place of the exemplified polyamides (A), a polyurethane-polysiloxane block copolymer or polycarbonate-polysiloxane block copolymer functional alternative is used in place of the exemplified compatibilizers (C) and the (A):(B) weight ratio falls within the presently claimed range, in consideration of the ultimate properties desired and with the reasonable expectation of success. The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  Moreover,  differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the In re Aller, 105 USPQ 233.
 	As to claim 2, Brewer discloses diorganopolysiloxane gums.
As to claim 3, Brewer exemplifies silica.
As to claims 4 and 5, Brewer’s silicone base component comprises (B’) 100 pbw diorganopolysiloxane gum and (B”) 5 to 200 pbw reinforcing filler (silica).  Accordingly, it would have been within the purview of Brewer’s inventive disclosure, and obvious to one having ordinary skill in the art, to use contents of silica (B”) relative to diorganopolysiloxane (B’) falling within the scope of the present claims with the reasonable expectation of success in accordance with the desired properties. 
As to claim 6, Brewer’s composition is dynamically cured.
As to claims 11-13, Brewer mixes the components under similar temperatures in extruders.
Response to Arguments
Applicant’s arguments and amendments filed March 04, 2022 have been fully considered and are persuasive.  The 35 USC 103 rejection based on US 6,569,955 (Brewer) has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765